Citation Nr: 0505115	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-14 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for chronic anxiety 
manifested by gastrointestinal distress, currently evaluated 
as 30 percent disabling.  

2.  Entitlement to an increased rating for appendectomy scar, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for right inguinal 
hernia repair, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In February 2005, the Board granted the 
veteran's motion to advance his appeal on the docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claims so that he is 
afforded every possible consideration.

The veteran's service-connected appendectomy scar is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, for a tender and painful scar.  
Similarly, his service-connected right inguinal hernia repair 
is rated as 10 percent disabling under Diagnostic Code 7804 
as well as 38 C.F.R. § 4.114, Diagnostic Code 7338, for 
inguinal hernia.  The medical evidence of record suggests 
that the disability associated with these disorders involves 
more than just scars.  This evidence suggests that the 
veteran experiences right testicle atrophy as well as 
increased abdominal symptoms which have been variously 
diagnosed.  Additionally, the most recent VA examination 
report, dated in March 2004, notes subjective complaints of 
increased pain in the area of the surgical sites with walking 
and lifting, but does not provide further findings in which 
to evaluate other aspects of the disability.  Accordingly, 
the veteran should be afforded a new examination that takes 
into consideration all associated symptomatology of his 
service-connected disorders.

With regard to the issue of entitlement to an increased 
rating for chronic anxiety manifested by gastrointestinal 
distress, it is noted that, although this disorder had been 
rated as 10 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9400, the general rating formula for mental 
disorders, an increased evaluation of 30 percent was assigned 
by rating decision dated in December 2002 based on 
consideration of 38 C.F.R. § 4.114, Diagnostic Code 7346, for 
hiatal hernia.  In view of the need to return the case to the 
RO for the reasons set forth above, the Board believes it 
appropriate to afford a VA psychiatric examination to 
determine the nature and extent of the veteran's psychiatric 
impairment under the general rating formula for mental 
disorders.

With respect to the foregoing, it is noted that, while the RO 
considered entitlement to higher ratings under alternative 
diagnostic criteria, entitlement to separate ratings has not 
been adequately addressed.  In Esteban v. Brown, 6 Vet. 
App. 259 (1994), the Court recognized that the critical 
element in assigning separate ratings resulting from a 
disability is that none of the symptomatology for any one of 
the disorders is duplicative of or overlapping with the 
symptomatology of other disorders.  This matter should be 
addressed by the RO prior to appellate review.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination(s) to 
ascertain the current severity of his 
service-connected appendectomy scar and 
right inguinal hernia repair, to include 
consideration of the degree of impairment 
due to testicular atrophy and abdominal 
pain as well as whether such symptoms are 
the result of service connected disorder 
or to impairment which is not service 
connected.  The claims file must be made 
available to the examiner(s) for review 
in connection with this examination.  All 
examination findings should be clearly 
reported to allow for evaluation under 
applicable VA rating criteria, to include 
limitation of function.

2.  The veteran should also be scheduled 
for a VA psychiatric examination to 
ascertain the current severity of his 
service-connected chronic anxiety 
manifested by gastrointestinal distress.  
Specifically, the examiner should comment 
on psychiatric symptoms, if any, which 
are distinct from the veteran's 
gastrointestinal distress.  The claims 
file must be made available to the 
examiner for review in connection with 
this examination.  All examination 
findings should be clearly reported in 
accordance with VA rating criteria.  The 
examiner should also assign a Global 
Assessment of Functioning (GAF) score.

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the veteran's claims can be granted.  The 
RO should consider whether the evidence 
warrants assignment of separate ratings 
under Esteban v. Brown, 6 Vet. App. 259 
(1994).  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




